             Case 18-13774-mdc                         Doc 843     Filed 07/08/19 Entered 07/08/19 12:45:56                                   Desc Main
                                                                  Document      Page 1 of 3
                                                           Form 1
                                       Individual Estate Property Record and Report                                                                  Page: 1

                                                        Asset Cases
Case No.:    18-13778-MDC                                                                Trustee Name:      (500770) Christine C. Shubert
Case Name:        ADVANCE AIR, INC.                                                      Date Filed (f) or Converted (c): 06/06/2018 (f)
                                                                                         § 341(a) Meeting Date:       08/14/2018
For Period Ending:       07/03/2019                                                      Claims Bar Date:      09/11/2018

                                   1                               2                    3                      4                    5                    6

                           Asset Description                   Petition/        Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)     Unscheduled       (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                Values                Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                              Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                         and Other Costs)

    1       CHECKING Account at FULTON BANK,                       7,324.64                  7,324.64                               7,324.64                          FA
            xxxxxx6283

    2       A/R 90 days old or less                                1,500.00                      0.00                                    0.00                         FA

    3       2005 CESSNA 182 FAA#N66070.                          227,000.00                      0.00         OA                         0.00                         FA

   3        Assets Totals (Excluding unknown values)          $235,824.64                   $7,324.64                              $7,324.64                    $0.00



Major Activities Affecting Case Closing:

                                Case was filed without schedules or matrix. Schedules are expected to be filed in Mid-July. The court
                                allowed the cases to be jointly administered. The assets that appear on the form 1 were created by the
                                Trustee in order to allow her to prepare a form 2 for incoming checks. Trustee is in the process of liquidating
                                the assets of the businesses. Trustee expects to commence litigation against various parties for recovery of
                                accounts receivable, preferences and/or fraudulent conveyances.

                                Trustee collected the funds in the bank account on the date of filing - no other assets known for this case but
                                remains open since this case is jointly administered with the Worley and Obetz cases 6/19

Initial Projected Date Of Final Report (TFR): 06/15/2020                      Current Projected Date Of Final Report (TFR):             06/15/2020


                      07/03/2019                                                              /s/Christine C. Shubert
                           Date                                                               Christine C. Shubert
                Case 18-13774-mdc                         Doc 843      Filed 07/08/19 Entered 07/08/19 12:45:56                                      Desc Main
                                                                      Document      Page 2 of 3
                                                               Form 2
                                                                                                                                                           Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 18-13778-MDC                                        Trustee Name:                       Christine C. Shubert (500770)
Case Name:                ADVANCE AIR, INC.                                   Bank Name:                          United Bank
Taxpayer ID #:            **-***8111                                          Account #:                          ********5141 Checking
For Period Ending: 07/03/2019                                                 Blanket Bond (per case limit): $17,614,000.00
                                                                              Separate Bond (if applicable): N/A
    1             2                        3                                         4                                 5                      6                      7

  Trans.       Check or       Paid To / Received From           Description of Transaction            Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                               Tran. Code       $                       $

 04/30/19        {1}      Fulton Bank                        Wire Transfer Credit FULTON             1129-000           6,031.49                                         6,031.49
                                                             BANK - WIRES IN PROCES S
                                                             1695 STATE

 05/02/19        101      International Sureties             bond # 016026390                        2300-000                                      0.14                  6,031.35

 06/10/19        {1}      Berkshire Bank                     return of debit made by Bank from       1129-000           1,293.15                                         7,324.50
                                                             the debtor's bank account post
                                                             petition without relief from the stay

                                               COLUMN TOTALS                                                            7,324.64                    0.14                 $7,324.50
                                                     Less: Bank Transfers/CDs                                                 0.00                  0.00
                                               Subtotal                                                                 7,324.64                    0.14
        true
                                                     Less: Payments to Debtors                                                                      0.00

                                               NET Receipts / Disbursements                                            $7,324.64                   $0.14


                                                                                                                                                             false




{ } Asset Reference(s)                                                                                                               ! - transaction has not been cleared
             Case 18-13774-mdc                  Doc 843    Filed 07/08/19 Entered 07/08/19 12:45:56                          Desc Main
                                                          Document      Page 3 of 3
                                                       Form 2
                                                                                                                               Page: 2
                                       Cash Receipts And Disbursements Record
Case No.:           18-13778-MDC                             Trustee Name:                   Christine C. Shubert (500770)
Case Name:          ADVANCE AIR, INC.                        Bank Name:                      United Bank
Taxpayer ID #:      **-***8111                               Account #:                      ********5141 Checking
For Period Ending: 07/03/2019                                Blanket Bond (per case limit): $17,614,000.00
                                                             Separate Bond (if applicable): N/A

                                       Net Receipts:            $7,324.64
                           Plus Gross Adjustments:                  $0.00
                         Less Payments to Debtor:                   $0.00
                 Less Other Noncompensable Items:                   $0.00

                                         Net Estate:            $7,324.64




                                                                                                NET                      ACCOUNT
                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                 BALANCES
                                 ********5141 Checking                           $7,324.64            $0.14                   $7,324.50

                                                                                 $7,324.64                    $0.14            $7,324.50
